Citation Nr: 0940144	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  02-02 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a right shoulder 
disorder


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1995 to June 
1999. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2001 rating decision 
issued by the RO, which in pertinent part denied the Veteran 
service connection for a right should disorder.

Most recently, in September 2006, the Board denied the 
Veteran's claim for service connection for a right shoulder 
disability.  The Veteran appealed the decision to the United 
States Court of Appeals for Veterans Claim (Court).  In 
January 2008, the Court granted a Joint Motion to vacate the 
September 2006 decision and to remand the matter for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the January 2008 Joint Motion, the parties agreed that in 
the September 2006 decision, the Board failed to give 
adequate reasons and bases to support its decision.  
Specifically the parties agreed that the Board failed to 
adequately explain why it found a March 2006 VA examination 
more probative than a March 2003 VA examination.  In this 
regard, the parties agreed that the Board did not address the 
significance, if any, of the differing diagnoses rendered by 
the examiners concerning the right shoulder disorder.  

The Board is aware that the Veteran complained of and 
received treatment for right shoulder pain during his period 
of service.  Relevant diagnosis was resolving right shoulder 
strain.  The Veteran's separation examination contained no 
significant findings, notably no findings of a right shoulder 
disability.

Post service medical records document the treatment he 
received for complaints of right shoulder pain.  An October 
2000 VA X-ray report and corresponding VA examination found a 
radiographically normal right shoulder.  In a March 2003 VA 
examination, the Veteran was diagnosed with right shoulder 
pain.  The examiner commented that he had some "chronic 
right shoulder rotator cuff and possible bicipital 
tendonitis."  The examiner opined that the Veteran would 
have probably developed right shoulder pain (based on a 
history of overhead activities, including overhead 
weightlifting); however, the Veteran's service incident 
likely played a role in exacerbating his predisposition to 
right shoulder pain.  A May 2005 MRI report showed minimal 
early degenerative change of the acromioclavicular (AC) 
joint.  There was no impingement or evidence of AC joint 
separation.  In the March 2006 VA examination report the 
Veteran was diagnosed with right shoulder impingement.  The 
examiner opined that the Veteran's claimed right shoulder 
disorder was not likely related to his service incident or 
related to his military service.  

The parties also agreed that the Board failed to properly 
address the lay statements of record which tend to support an 
etiological relationship between the Veteran's claimed right 
shoulder disorder and his period of service.  In this regard, 
the parties point out that while not competent to render a 
diagnosis or an opinion as to medical causation, laypersons 
are certainly competent to report symptoms capable of lay 
observation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); see also Jandreau v. Nicholson, 492 F. 3d. 
1372, 1377 (Fed. Cir. 2007).

Given these statements, in light of the varying diagnoses for 
the right shoulder disorder, the Board finds that a more 
contemporaneous VA examination is necessary to reconcile any 
discrepancy with regard to diagnosis and clarify etiology of 
the claimed right shoulder disorder.   

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2009), the need for additional 
evidence regarding his claim.  This 
letter should reflect all appropriate 
legal guidance.  See e.g., 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  The AMC/RO should contact the Veteran 
and obtain the names and addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
that treated the Veteran for his right 
shoulder disorder.  After the veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The Veteran should be afforded a VA 
orthopedic examination to determine the 
nature, extent and likely etiology of the 
right shoulder disorder.  All indicated 
tests and studies are to be performed, 
and a comprehensive pre- and post-service 
recreational and occupational history are 
to be obtained.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  Based on a 
review of the claims file and the 
clinical findings of the examination, the 
examiner should specifically 
identify/diagnosis the Veteran's current 
right shoulder disability, if found, and 
opine as to whether any such current 
right shoulder disability at least as 
likely as not (e.g., a 50 percent or 
greater likelihood) had its onset in 
service or is otherwise etiologically 
related to his period of service.  The 
examiner should address and include 
specific discussion of the conflicting 
medical evidence of record, namely the 
October 2000 VA record (finding no 
current disability), March 2003 VA 
examination (finding right shoulder 
pain/some chronic right shoulder rotator 
cuff and possible bicipital tendonitis 
with his period of service likely 
exacerbating his predisposition to the 
shoulder pain), May 2005 MRI report 
(showing minimal early degenerative 
change of AC joint with no impingement or 
AC joint separation) and March 2006 VA 
examination (diagnosing right shoulder 
impingement but finding it was not likely 
related to his service incident or 
related to his military service).  

A complete rationale must be given for 
all opinions and conclusions expressed in 
a typewritten report(s).

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After completion of all indicated 
development, the Veteran's claim of 
service connection for claimed right 
shoulder disorder should be readjudicated 
in light of all the evidence of record.  
If the determination remains adverse to 
the Veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


